RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0158-15T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

M.B.,

        Defendant-Appellant,

and

K.W. and R.B.,

        Defendants.

__________________________________

IN THE MATTER OF A.W. and
F.B., Minors.


              Submitted June 1, 2017 – Decided August 8, 2017

              Before Judges Alvarez and Lisa.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Cumberland County, Docket No. FN-06-23-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Anthony Van Zwaren, Designated
              Counsel, on the brief).
             Christopher S. Porrino, Attorney General,
             attorney for respondent (Melissa Dutton
             Schaffer, Assistant Attorney General, of
             counsel; Jennifer Krabill, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law
             Guardian, attorney for minors (Noel C. Devlin,
             Assistant Deputy Public Defender, of counsel
             and on the brief).

PER CURIAM

       Defendant M.B. appeals from certain Family Part orders in

abuse and neglect litigation that culminated in the placement of

her now thirteen-year-old son, A.W., in the physical and legal

custody of his father, and prohibit her from phone contact or

visitation with the child.       We affirm.

       The matter began in August 2014, by way of a Title 9 complaint

for care, custody, and supervision of A.W. and his two sisters,

one of whom is now an adult.         See N.J.S.A. 9:6-8.21 to -8.73.

Shortly after the proceedings began, the oldest sister was placed

with   her   father.    A.W.'s   other   sister,   now   a    toddler,   was

ultimately returned to M.B. and her husband, R.B.            The issue that

brought the family to plaintiff New Jersey Division of Child

Protection and Permanency's (Division) attention was recurring

domestic violence witnessed by the children, including A.W.

       K.W., named a defendant on the complaint, is A.W.'s father

and resides in New York.    He regularly appeared in court, by phone


                                    2                               A-0158-15T2
and   in   person.   Over   the   course   of   fifteen   court   hearings,

beginning on August 11, 2014, and ending on June 30, 2015, no

expert testimony was presented, a Division caseworker testified

only once, and K.W. testified briefly only once.            At each court

hearing, counsel reported to the judge developments since the last

appearance, and the judge made adjustments to the children's status

and the parents' obligations accordingly.

      On February 23, 2015, M.B., along with her husband, stipulated

that they were a family in need of services under Title 30.              See

N.J.S.A. 30:4C-12.    By doing so, although Division records would

reflect administrative substantiation of abuse and neglect related

to the domestic violence, no adjudication would be made in the

Title 9 proceeding; it was terminated.1            The parents at that

juncture were compliant with services.

      Months prior to the termination of the abuse and neglect

case, on November 14, 2014, A.W.'s father, K.W., filed for custody

of his son under the abuse and neglect FN docket number.                   By



1
  A court order contemporaneously issued mistakenly stated that a
finding of abuse and neglect was entered in the Title 9 litigation.
Once this was discovered, the parties should have immediately
brought the error to the attention of the court. In its brief,
the Division has agreed to request the correction. Accordingly,
we will not address M.B.'s fourth or fifth points in this appeal
related to the error. It should not have required an appeal to
correct the mistake, however.


                                    3                               A-0158-15T2
December 3, 2014, even though no testimonial hearing was ever

conducted related to his application, or formal consent placed on

the record by M.B., K.W.'s home was investigated by the Division

as a possible placement.   A.W. and his younger sister were living

in a resource home.

     On April 10, 2015, the Law Guardian reported to the judge

that A.W. was steadfast in his desire to live with his father, and

that K.W. had also attempted to file for custody under the parties'

old FM, or matrimonial, docket number.   In any event, M.B. through

counsel agreed to allow the child's custody to be transferred.

Her attorney said:

          [S]he's not the happiest if Your Honor sends
          [A.W.] to live with his father. She indicates
          that she does want to work on her relationship
          with [A.W.]    She actually was calling very
          consistently since the last court date to see
          when the therapy was going to start and was
          wondering why it took so long [] the therapy
          to start.   She was hoping to have at least
          [] a couple of more sessions with [A.W.] prior
          to him leaving so I'm glad that the therapy
          is set to start.

               . . . .

          I'm asking that we have a set [visitation]
          schedule so that both parties understand how
          it's going to occur and where do we go from
          there, and if at all [] possible that he still
          be allowed to participate in some therapy with
          his mother that would be great. . . . [M.B.]
          was not actually wanting [A.W.] to go but I
          understand the position the [c]ourt is in at
          this point.

                                 4                          A-0158-15T2
     The court granted custody of A.W. to K.W. effective April 16.

The judge noted that a therapist was "about to begin family

counseling sessions between [A.W.] and [M.B.] and that sounds like

something that will be very helpful. . . .           So the order will

provide that [K.W.] is to cooperate in getting [A.W.] to the

sessions that [the therapist] wants to have between [A.W.] and his

mother."

     At the next hearing on May 19, 2015, the Division's attorney

said that K.W. had obtained a restraining order in New York

prohibiting   contact   between   A.W.   and   his   mother.    Although

inconsistent with that statement, the attorney also said the

restraining order indicated it was subject to current orders issued

in New Jersey regarding custody and visitation.         M.B.'s attorney

responded that K.W.'s conduct had reinforced M.B.'s fears that he

was going "to cut off her contact with" the child.

     The judge said she would order K.W. to appear at the next

court date, and requested a copy of the restraining order so that

she could reach out to the New York family court judge.        She wanted

to ensure that some effort to reinstate contact between mother and

child would take place.

     The following month, on June 3, 2015, the court reiterated:

           [T]he [c]ourt w[i]ll not dismiss [A.W.] and
           [K.W.] from the litigation at this point in
           time. I have some serious concerns about how

                                   5                              A-0158-15T2
          we got to where we are today, specifically
          that [K.W.] was able to make it to just about
          every other court date until he got custody
          and then suddenly cannot be here and suddenly
          the visits aren't working and so on and so
          forth and to the point that a restraining
          order was obtained. So I need to have a better
          understanding of what's happening here before
          we can allow this case to proceed under an FD
          docket number.

               I will state for the record that New
          Jersey still has jurisdiction in this case and
          New Jersey is retaining jurisdiction with
          respect to this child. And, [K.W.], you need
          to understand that, that any issues of custody
          and visitation are going to be addressed here
          in New Jersey, not in New York, and that is
          under a judge in this state determines that
          New York can hear the case, if that ever
          occurs.

               . . . .

          [B]ut with respect to the child those issues
          will be heard here in New Jersey.

The court went on to discuss the need to obtain guidance from an

expert as to whether it was appropriate for M.B. to have contact

with A.W., and the manner in which communication should occur.

     Although the impetus is unclear from the record we have,

approximately three weeks later, on June 30, 2015, A.W. met with

the judge in chambers in the presence of his Law Guardian.         The

interview was recorded.   Before beginning, the judge said:    "I was

hoping to put on the record the reason for this interview, but

since all counsel are not here I'll conduct the interview as


                                 6                            A-0158-15T2
requested and then perhaps somebody can enlighten me at some

point."   The reason for the interview was never placed on the

record.

     After the interview, by which time M.B.'s attorney had arrived

in court, the judge rendered her decision.         She ruled that because

the child did not want to speak to his mother, no further contact

would take place between M.B. and A.W.           The judge summarized her

reason for the order in a few words —— that M.B.'s conduct towards

A.W. "was making him feel terrible about himself."                The judge

added that the child needed a break.

     The judge continued:          "I think that [M.B.] can make an

application    under   the    FD   number   to   have   [the   contacts   and

visitation] reviewed.        This county will retain venue so the case

would be heard here rather than [M.B.] having to go to North

Jersey2 to make her application, but that's what she's going to

have to do."    She later reiterated:

          And any application to reinstitute contact
          between her and [A.W.] will be under the FD
          docket number, which if I can find we'll put
          in the order. And, [M.B.'s counsel], I did
          indicate that venue would stay in Cumberland
          County at this point for that application to
          be made to make it easier for her to have it
          addressed. What happens thereafter is up to
          whatever judge hears that application.

2
  This was likely a slip of the tongue, as M.B. and her children
lived in Cumberland County and K.W. lived in New York. From what
we discern from the record, no one involved lived in North Jersey.

                                      7                              A-0158-15T2
     Despite   the   judge's   expressed   intent   to   revisit   contact

between mother and son at a later time, that never occurred.            The

judge did not contact the family court that issued the restraining

order in New York, nor was K.W. asked to explain the reason he

obtained the restraining order.        After the April 10 hearing, the

record is silent on the subject of counseling for mother and son.

     Included without objection in M.B.'s appendix is an "order

of disposition" entered after the notice of appeal was filed.             We

discuss the order because of the sensitive nature of the issues

here, despite the absence of a motion to supplement the record as

required by the rules.    See R. 2:5-4.

     That January 8, 2016 FM "order of disposition" denied M.B.

visitation or any modification of parenting time arrangements.            It

recited that "the parties were last in court on October 23, 2015

where the court denied [M.B.'s] request for custody modification

of the minor child.    [M.B.] asks that the court modify the current

parenting time arrangement so as to allow her to visit her son."

The order continues:

          1.   P[laintiff] [M.B.'S] request that the
          court enter an Order modifying the current
          parenting time arrangements is DISMISSED
          WITHOUT PREJUDICE. The court notes that the
          minor child has been residing in the state of
          New York as of June 2015 and thus ha[s] been
          residing outside the state of New Jersey for
          a period of six (6) months. Thus, [u]nder the

                                   8                               A-0158-15T2
    Uniform   Child   Custody   Jurisdiction   and
    Enforcement Act (UCCJEA) because the minor
    child has lived in the state of New York for
    six (6) months the court finds that it does
    not have jurisdiction in regard to the case.
    Further, the court does not have jurisdiction
    in this case pending a resolution of this case
    to the appellate division.         Thus this
    application is dismissed without prejudice.

    2.   No further relief is granted.

On appeal, M.B. raises the following points:

    POINT I--THE TRANSFER OF CUSTODY TO A NON-
    CUSTODIAL PARENT COMBINED WITH THE TERMINATION
    OF LITIGATION WITHOUT A DISPOSITIONAL HEARING
    WAS DEFECTIVE.

    POINT II--IT WAS IMPROPER FOR THE TRIAL JUDGE
    TO INTERVIEW THE CHILD WITHOUT NOTIFYING ALL
    COUNSEL; FAILING TO PERMIT COUNSEL FOR THE
    MOTHER OPPORTUNITY TO PRESENT QUESTIONS THE
    JUDGE; FAILING TO QUESTION THE CHILD AS TO HIS
    ABILITY TO DISTINGUISH TELLING THE TRUTH FROM
    TELLING A LIE; AND FAILING TO SWEAR HIM IN AS
    A WITNESS PURSUANT TO COURT RULE 5:8-6.

    POINT III--M.B. WAS DENIED DUE PROCESS WHEN
    HER TWO CHILDREN WERE REMOVED FROM HER HOME
    WITHOUT AN EVIDENTIARY HEARING.

    POINT IV--THE TRIAL COURT IMPROPERLY MADE
    FINDINGS OF ABUSE AND NEGLECT WHEN THE
    PARENT'S STIPULATION WAS ONLY FOR TITLE 30
    SERVICES AND THERE WAS NO EVIDENCE OR
    TESTIMONY TO SUSTAIN EVEN AN ESTABLISHED
    FINDING OF ABUSE OR NEGLECT.

    POINT V--IF THE MATTER WAS BEING CONVERTED TO
    A TITLE 30 ACTION THEN THE TITLE 9 ACTION
    SHOULD HAVE BEEN DISMISSED.

    POINT VI--M.B. WAS DENIED EFFECTIVE ASSISTANCE
    OF COUNSEL, HER ATTORNEY FAILED TO ENSURE

                          9                          A-0158-15T2
            PROPER PROCEDURAL SAFEGUARDS AT THE INITIAL
            DODD HEARING, FAILED TO OBJECT TO CONVERTING
            THE MATTER TO TITLE 30 SERVICES WHILE NOT
            DISMISSING THE TITLE 9, AND FAILED TO OBJECT
            TO THE FN COMPLAINT BEING DISMISSED WHERE NO
            G.M. HEARING HAD BEEN HELD.

      We consider Points I, II, III, and VI so lacking in merit as

to   not   warrant   discussion   in   a   written   opinion.   R.     2:11-

3(e)(1)(E).    This includes, obviously, the claim of ineffective

assistance of counsel.      Ultimately, M.B. regained custody of her

youngest child without the entry of a finding of abuse and neglect

against her, and the litigation was dismissed, a favorable outcome.

      It is quite clear, however, that the loss of contact been

M.B. and A.W. was the unanticipated and regrettable outcome of

procedural quirks in this case that we cannot remedy in this appeal

from the FN orders.       We begin by reiterating that the child's

transfer to his father's custody was made with M.B.'s consent, and

is therefore not subject now to review.         Brett v. Great Am. Rec.,

144 N.J. 479, 503 (1996) ("The doctrine of invited error operates

to bar a disappointed litigant from arguing on appeal that an

adverse decision below was the product of error, when that party

urged the lower court to adopt the proposition now alleged to be

error.").

      Moreover, M.B.'s attorney as a matter of strategy could not

have requested an evidentiary hearing because the child wanted to


                                   10                                A-0158-15T2
live with his father, had suffered emotional harm from the domestic

violence he witnessed in his mother's home, and did not want to

talk to his mother.        The attorney, acknowledging the judge's

decision and her client's agreement, did raise the need for

continued    therapeutic   intervention   to   assist   in   reinstating

visitation between mother and son.        The judge agreed.     But the

process which followed was not intended by any of the participants,

the court, M.B., or A.W.'s Law Guardian.

     No services were provided by the Division to advance the

relationship between M.B. and A.W after April 2015. No one pursued

the unanswered question as to the father's reasons for obtaining

a restraining order barring contact between mother and child.

     The judge who heard M.B.'s application under the FM docket

might well have been unaware of the FN judge's expressed intent

to allow M.B. to litigate the issue of visitation in her home

county.     We assume from the order that M.B. was unrepresented in

that proceeding, and may not have made clear to the judge in the

FM proceeding the assurances given to her and her attorney by the

FN judge.     The FM judge was correct on the law that the Uniform

Child Custody and Jurisdiction Act, N.J.S.A. 2A:34-53 to -95,

deprived New Jersey of jurisdiction because the child had lived

in New York for more than six months.      N.J.S.A. 2A:34-65.



                                 11                              A-0158-15T2
     As we noted in a different context, "[w]hen custody issues

become    intertwined       with    child    protection      actions       then

dispositional questions that lie at the intersection of the two

matters become complicated . . . ."          N.J. Div. of Youth & Family

Servs. v. I.S., 214 N.J. 8, 41 (2013).                 In this case, that

intersection     resulted    in    M.B.   consenting    to   the   piecemeal

disposition of the case, and the placement of a child who did not

want to live with her with his father in exchange for the return

of her youngest child and dismissal of the abuse and neglect case.

     Since no appeal was filed from the FM order, it cannot be

addressed in this decision.        Thus, we are left with no alternative

but to affirm the orders being appealed for the reasons we have

stated.   The termination of the FN litigation was a favorable

outcome for M.B., and was one to which she consented.

     Affirmed.




                                     12                                A-0158-15T2